Citation Nr: 1814164	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-42 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disability of the feet, to include hyperkeratosis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a compensable initial rating for scar of the left breast, status post lumpectomy.

6.  Entitlement to a compensable initial rating for scar of the left knee.

7.  Entitlement to an initial rating in excess of 10 percent for right chondromalacia patella (excluding the period from May 5, 2017 through June 30, 2017, during which time a temporary total rating under 38 C.F.R. § 4.30 was in effect).  

8.  Entitlement to higher staged initial evaluations for lumbar strain, rated 10 percent prior to April 28, 2017, and 40 percent from April 28, 2017.

9.  Entitlement to a compensable initial rating for status post stress fracture of the left proximal tibia and fibula.

10.  Entitlement to a compensable initial rating for status post stress fracture of the right proximal fibula. 

11.  Entitlement to a compensable initial rating for right leg length discrepancy.

12.  Entitlement to higher staged initial evaluations for maxillary sinusitis, rated noncompensable prior to January 8, 2015, and 10 percent from January 8, 2015.

13.  Whether a reduction of the rating for seasonal allergic rhinitis from 30 percent to noncompensable, effective May 1, 2017, was proper.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1999 to July 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in July 2009 (scar of the left knee, right chondromalacia patella, lumbar strain, status post stress fracture of the left proximal tibia and fibula, status post stress fracture of the right proximal fibula with right leg length discrepancy, and maxillary sinusitis), May 2010 (hypertension, skin disability of the feet, GERD, and a scar of the left breast), June 2011 (sleep apnea) and February 2017 (seasonal allergic rhinitis) by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In September 2014, the Veteran presented testimony during a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

This case was initially before the Board In April 2015.  At that time, the Board dismissed multiple claims, granted service connection for two claims, and remanded the claims as listed on the title page for further development.  In April 2015, the Board also remanded the issue of entitlement to service connection for a psychiatric disability.  However, an October 2017 rating decision granted service connection for posttraumatic stress disorder.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issues set forth on the title page.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In addition, since the April 2015 Board remand, the issues of entitlement to a compensable initial rating for status post stress fracture of the right proximal fibula and entitlement to a compensable initial rating for right leg length discrepancy have been merged into a single issue.  However, as these disabilities are manifested by separate rating criteria the Board finds these issues are best addressed as separate and distinct issues.  

During the pendency of the claim as to the Veteran's disagreement with the initial rating assigned for her lumbar strain, maxillary sinusitis, and right chondromalacia patella, an October 2017 rating decision, in part, granted an evaluation from 10 percent to 40 percent for lumbar strain, effective April 28, 2017, granted an evaluation from noncompensable to10 percent for maxillary sinusitis, effective January 8, 2015 and granted a temporary evaluation of 100 percent evaluation for right chondromalacia patella effective May 5, 2017 through June 30, 2017, under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additional evidence was received by VA subsequent to the most recent, October 2017 supplemental statement of the case issued for the appeal herein.  Specifically, in November 2017, the Veteran submitted additional medical records and did not waive consideration by the Agency of Original Jurisdiction (AOJ) of this additional evidence.  38 C.F.R. § 1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeals for the relevant issues were filed after February 2, 2013, and the additional evidence was submitted by the Veteran.  Thus, a remand for AOJ consideration of this evidence is not warranted.  .

In the April 2015 Board decision, the Board recognized that in an August 2009 statement the Veteran, in part, claimed entitlement to service connection for a thoracic spine disability, and in July 2013, she submitted an intestinal disability benefits questionnaire with a diagnosis of constipation.  The Board referred these issues to the AOJ for appropriate action.  The record does not reflect any action has been taken with respect to these issues, thus Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  Additionally, in an October 2015 notice of disagreement (NOD), the Veteran indicated disagreement with "clothing allowance" based on a September 15, 2015 decision letter; however, such a letter is not of record.  Thus, the Board does have jurisdiction over this issue and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an initial rating in excess of 10 percent for right chondromalacia patella, entitlement to an initial evaluation in excess of 10 percent for lumbar strain prior to April 28, 2017 and a staged initial evaluation in excess of 40 percent thereafter, entitlement to a compensable initial rating for status post stress fracture of the left proximal tibia and fibula, entitlement to a compensable initial rating for status post stress fracture of the right proximal fibula, entitlement to a compensable initial rating for right leg length discrepancy, and whether a reduction of the rating for seasonal allergic rhinitis from 30 percent to noncompensable, effective May 1, 2017, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's hypertension manifested in service, or within one year of separation from service, or that it is otherwise etiologically related to service.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a skin disability of the feet, currently diagnosed as hyperkeratosis, which manifested in service or that is otherwise etiologically related to service.

3.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's GERD manifested in service or is otherwise etiologically related to service.

4.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's obstructive sleep apnea manifested in service or is otherwise etiologically related to service.

5.  Throughout the rating period on appeal, the probative evidence of record establishes the Veteran's scar of the left breast, status post lumpectomy, was linear, was not painful or unstable, and did not result in disabling effects.

6.  Throughout the rating period on appeal, the probative evidence of record establishes the Veteran's scar of the left knee, was linear, was not painful or unstable, and did not result in disabling effects.

7.  For the period prior to January 8, 2015, the most probative evidence reflects the Veteran's maxillary sinusitis was detected by x-ray; however, no incapacitating episodes were demonstrated and non-incapacitating episodes were characterized by headaches but not pain and purulent discharge or crusting.  

8.  For the period from January 8, 2015, the most probative evidence reflects the Veteran's maxillary sinusitis was characterized by four non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting; however, no incapacitating episodes were demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a skin disability of the feet, currently diagnosed as hyperkeratosis, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for a compensable rating for scar of the left breast, status post lumpectomy, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.118 Diagnostic Code 7804 (2017).

6.  The criteria for a compensable rating for scar of the left knee are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.118 Diagnostic Code 7804 (2017).

7.  For the period prior to January 8, 2015, the criteria for a compensable rating for maxillary sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012), 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.97 Diagnostic Code 6513 (2017).

8.  For the period from January 8, 2015, the criteria for a rating in excess of 10 percent for maxillary sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012), 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.97 Diagnostic Code 6513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the Board recognizes that in her September 2010 substantive appeal, which addressed the issues as to right chondromalacia patella, lumbar strain, status post stress fracture of the left proximal tibia and fibula, status post stress fracture of the right proximal fibula, maxillary sinusitis, right leg length discrepancy, scar of the left knee and lump in breast on right side, the Veteran stated that she did not think her examinations were administered correctly, or that all the factors were taken in to consideration.  Since the September 2010 substantive appeal, the Veteran was afforded various additional examinations.  Furthermore, the Board is entitled to presume the competency of the VA examiners and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Additionally, although, in pertinent part, the remand below directs the Veteran's updated VA treatment records be obtained, there is no indication the Veteran has sought recent VA treatment for any of the disabilities decided herein or that updated VA treatment records would potentially be relevant to these issues, or that such would impact the outcome of these particular issues.

A.  Service Connection for Hypertension, a Skin Disability of the Feet, GERD and Sleep Apnea

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnoses of hypertension, hyperkeratosis, GERD, and obstructive sleep apnea.  Specifically, an April 2017 hypertension disability benefit questionnaire endorsed a diagnosis of hypertension, an April 2017 skin disability benefits questionnaire noted keratinization skin disorders and endorsed a diagnosis of hyperkeratosis, an April 2017 esophageal conditions disability benefits questionnaire endorsed a GERD, and an April 2017 sleep apnea disability benefits questionnaire noted a September 2010 diagnosis of obstructive sleep apnea.  

Furthermore, although the April 2017 examiner's diagnosis of hypertension did not appear to technically meet the definition of hypertension for VA purposes, the Board will resolve reasonable doubt in the Veteran's favor and find a current diagnosis of hypertension as such a finding was endorsed by the VA examiner.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  With respect to the claim for hypertension, in September 2014 testimony, the Veteran reported that she was not told she was pre-hypertensive or anything similar during service.  However, she further testified that, she had had two or three readings of high blood pressure and that her current physician told her that, as she was currently pregnant and had hypertension, because she had hypertension so early in her pregnancy, she had to have had it prior to being pregnant.  Additionally, in an October 2009 examination, the Veteran reported being told that her pressure had been elevated during routine appointments but she denied that she had been specifically diagnosed with hypertension.  Consistent with such, a June 2009 medical record noted, in part, no hypertension.  

With respect to the claim for hyperkeratosis, in September 2014 testimony, the Veteran reported, she experienced symptoms related to athletes foot during service and believed such was due to wearing boots in Afghanistan.  In an October 2009 examination, the Veteran reported her hyperkeratosis and/or athlete's foot was at its worst when she was stationed in Afghanistan, when she was wearing her combat boots 12 or more hours per day.  She reported her feet were peeling moist and she was treated for athlete's foot with topical antifungal and foot powder.  

A May 2002 service treatment record provided a diagnosis of tinea pedis.  A May 2008 service treatment record noted the Veteran skin was normal except as noted, specifically cracking between toes with erythema and due to the fact that the lesions were non pruritic, it was unlikely to be fungal.  However, an August 2008 medical record noted, the Veteran's skin general appearance, color, pigmentation, moisture and temperature were all noted as normal.  A December 2008 medical record noted, in part, the Veteran skin had no rash or lesions.  A March 2009 medical record, dated shortly prior to separation from service, in part, noted no dry skin, no pruritus and no rash but multiple pimples; however, such did not endorse a skin diagnosis related to the Veteran's feet.  Additionally, a March 2009 fee based examination noted, in part, the Veteran's skin was clear of rashes and lesions and her extremities had no ulceration, edema or statis dermatitis.  An April 2009 medical record, noted, in part, the Veteran had no skin symptoms and no skin lesions and another April 2009 medical record also noted no skin lesions.  In an April 2009 post-deployment health re-assessment the Veteran did not check the bubble to indicate the existence of any skin diseases or rashes.  

With respect to the claim for GERD, in September 2014 testimony, the Veteran reported, she was treated in-service and given a purple pills like Nexium and had acid reflux-like symptoms.  However, she further testified she did not receive a diagnosis related to such during service.  Furthermore, medical records dated in June 2007, December 2007 and May 2008, noted, in part, the Veteran denied gastrointestinal symptoms.  Similarly, an April 2009 medical record, dated shortly prior to separation from service, noted, in part, the Veteran denied gastrointestinal symptoms of nausea, vomiting, abdominal pain and diarrhea.  Similarly, in an April 2009 post-deployment health re-assessment the Veteran did not check the bubble to indicate the existence of diarrhea, vomiting, or frequent indigestion/heartburn.  A June 2009 medical record noted in part esophageal reflux and that the Veteran had symptoms consistent with GERD and will attempt trial of therapy.  In an October 2009 examination, the Veteran denied symptoms, in part, denied nausea, vomiting, indigestion, and regurgitation and noted no gastrointestinal symptoms since taking GERD medication.  

With respect to the claim for sleep apnea, in September 2014 testimony, the Veteran reported in-service sleepiness, difficulty falling asleep, and waking up at odd hours.  She also reported she was told during service that she snored.  However, she also testified that she was not told that she stopped breathing while sleeping.  Furthermore, in a September 2014 statement L. F. stated he dated the Veteran for six years and he always complained about her loud snoring and he further stated that it sometimes seemed that she had a problem breathing when she was asleep.  In an October 2014 statement, M. C. stated, in part, that he knew the Veteran in June 2006, and noticed she would have trouble breathing and would also slightly snore through the night.  In an undated statement, received by VA in November 2014, P. M. stated she was the Veteran's supervisor and detachment sergeant during her first few years in the military and the Veteran complained of being tired, exhausted, lacking energy and her roommate requested to be moved because of her inability to sleep due to the Veteran's loud snoring.  Consistent with such, in June 2009 and November 2009 medical records, the Veteran complained of snoring, and in a December 2010 VA treatment record, the Veteran complained of irregular sleep since Afghanistan and reported, in part, that snoring was noted by her boyfriend several years ago.  However, December 2010 VA treatment record further noted the Veteran did not believe she snored, but did feel that she did not get a good night's sleep.  The December 2010 record further noted the Veteran reported daytime sleepiness which started a few months ago and that the Veteran was diagnosed by a private provider with mild obstructive sleep apnea in September 2010.  

Conversely, an April 2009 medical record, dated shortly prior to separation from service, noted, in part, the Veteran was not feeling tired or poorly, and two additional April 2009 medical records noted the Veteran, in part, denied feeling tired (fatigue).  Similarly, in an April 2009 post-deployment health re-assessment the Veteran did not check the bubble to indicate the existence of problems sleeping or still feeling tired after sleeping.

Based on the above, the Board finds the element of the incurrence of an in-service injury is met with regard to the claim for hypertension, a skin disability of the feet, GERD, and sleep apnea.  However, Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between each disability and an in-service disease or injury, has not been met for these claims.  Specifically, there is no competent, credible clinical evidence of record that hypertension, a skin disability of the feet, GERD, and sleep apnea are etiologically related to the Veteran's active service.

In this regard, an April 2017 examiner found with respect to hypertension, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such, the April 2017 examiner noted the Veteran's claims file lacked objective medical evidence to confirm diagnosis or treatment for hypertension during military service and thus a nexus was not established.

With respect to a skin disability of the feet, currently diagnosed as hyperkeratosis, an April 2017 examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such, the April 2017 examiner noted during service, the condition was acute only and there was no evidence of chronicity of care, thus a nexus has not been established.  Such is consistent with an October 2009 skin examination, which found upon examination, the Veteran's feet were normal without evidence of hyperkeratosis, scaling, blisters, pustules, fissure or erosions. 

With respect to GERD, an April 2017 examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such, the April 2017 examiner noted during service, the condition was acute only and there was no evidence of chronicity of care, thus a nexus has not been established.

With respect to sleep apnea, a June 2017 examiner found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The June 2017 examiner opined that, after review of the claims file and all pertinent records, the Veteran's obstructive sleep apnea was less likely as not incurred in or caused by service including with consideration of lay testimony of snoring and trouble sleeping during service.  In support of such, the June 2017 examiner found the Veteran had sleep apnea diagnosed after service and further noted that sleep apnea was a condition with specific established diagnostic criteria and was not diagnosed by the simple complaint of fatigue, tiredness, sleepiness, or other nonspecific complaints.  Specifically, the June 2017 examiner noted that snoring was not sleep apnea and that sleep apnea was caused by the blockage of the upper airway by the tongue and soft palate and risk factors included a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption and the use of sedatives and tranquilizers.  The June 2017 examiner further noted that "risk" was not "cause," and found no event or exposure in military service caused the Veteran's sleep apnea.  

Such opinion is consistent with the findings of the April 2017 sleep apnea disability benefits questionnaire which found, in part, that the Veteran had been evaluated for sleep apnea with a sleep study two weeks after release from service, that this study did not note sleep apnea, and that such was diagnosed in a repeat September 2010 polysomnography, which noted mild obstructive sleep apnea, with no significant change in weight since the first polysomnography.  Such is also consistent with an April 2013 sleep apnea disability benefits questionnaire, submitted by the Veteran, which noted a diagnosis of obstructive sleep apnea and that such was diagnosed on December 23, 2010.  Furthermore, a July 2013 VA treatment record noted, in part, that the Veteran was still tired after using the continuous positive airway pressure (CPAP) machine, which is consistent with the June 2017 examiner opinion, in that the symptoms identified by the Veteran, such as tiredness, may not be indicative of sleep apnea.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension onset within one year of separation from service, and against a finding that her hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, or obstructive sleep apnea, were incurred as a result of an event, injury, or disease during active service or onset during her active service.  The Veteran has not provided any competent medical evidence to demonstrate her hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, or obstructive sleep apnea, were caused by, or were a result of, her active service.  Indeed, negative nexus opinions were provided by the April 2017 and June 2017 examiners as to a link to service of the hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea.  These opinions were predicated on a full overview of the entire relevant record and was presented by examiners who were specifically tasked to present a nexus opinion after review of the evidence.  These examiners explained the reasons for their conclusions based on review of the record.  Thus, these examiners' opinions are entitled to substantial probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In reviewing the Veteran's claims for service connection for hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea, the Board has reviewed the statements and testimony of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to describe the extent of her symptomatology and the continuity of perceivable symptomatology from service onward, such as elevated blood pressure, skin problems of the feet, reflux, and snoring during active service, among other symptoms.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on the causal question of whether her hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea, can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

To the extent that the Veteran attempts to relate her hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea, to her period of active service based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board first notes that she is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of her current heart disability falls outside the realm of common knowledge of a lay person, she lacks the competence to provide a probative medical opinion linking her hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea to her military service.  Jandreau, 492 F.3d 1372. 

Moreover, as described above, although the Veteran testified she was told that, because she had hypertension so early in her pregnancy, she had to have had it prior to being pregnant, to the extent the Veteran proffers this information as a positive nexus between her hypertension and service, the Board finds that a layperson's account of what a medical provider purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Furthermore, although the Veteran reported elevated blood pressure readings during service, episodic readings of elevated blood pressure are not synonymous with hypertension.  

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and/or obstructive sleep apnea, to her active service.  The clinical records do not indicate that the Veteran's service was a possible cause for hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, or obstructive sleep apnea, except as such documented the Veteran's own assertions.  As discussed above, the relevant disability benefits questionnaire examiners opined that the Veteran's hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea, were each less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board does not find that the evidence is of such approximate balance as to warrant application of the benefit of the doubt doctrine.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea, are denied.

Turning to other theories of entitlement, with respect to hypertension, certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no record of a diagnosis of hypertension within the first year following the Veteran's separation from active service and there is also no record of any blood pressure readings presented during the one year period post-service, which are indicative of essential hypertension, for example, a July 2010 VA treatment record documented the Veteran's blood pressure as 115/67.  

Indeed, during the April 2017 VA hypertension disability benefits questionnaire, the Veteran reported she was approximately diagnosed with hypertension in 2014 and started medication in 2014.  A July 2014 endorsed a diagnosis of maternal hypertension, another July 2014 medical record noted the Veteran's pregnancy was complicated by chronic benign essential hypertension, and an October 2014 medical record endorsed a diagnosis of essential hypertension and subsequent records noted, in part, maternal hypertension.  Similarly, January 2015 VA treatment record documented, in part, the Veteran's chief complaint was routine follow-up for pregnancy induced hypertension, and since her last visit, the Veteran delivered a baby who was now four months old.  The January 2015 record further reported the Veteran was started on hypertension medication at 20 weeks of pregnancy and was still taking it.  Pregnancy-induced hypertension was subsequently listed as an active problem, most recently in an August 2017 VA treatment record.  Moreover, a March 2014 medical record specifically found the Veteran had no hypertension.  The long gap between the Veteran's discharge from service in 2009 and the earliest clinical evidence of hypertension in 2014 is considered to be evidence that weighs against her claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In view of the medical evidence of record, there is no persuasive evidence of continuity of hypertensive symptomatology since service, and this weighs against the Veteran's claim as well.  Thus, the Board finds service connection for hypertension as a presumptive chronic disease, or on the basis of continuity of symptomatology, is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, and obstructive sleep apnea.  In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for hypertension, a skin disability of the feet, currently diagnosed as hyperkeratosis, GERD, or obstructive sleep apnea, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

B.  Initial Evaluations for Scars of the Left Knee and Left Breast, Status Post Lumpectomy

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).

The Veteran contends that compensable initial evaluations are warranted for her scar of the left knee and for a scar of the left breast, status post lumpectomy.  Service connection has been established for a scar of the left knee and for a scar of the left breast, status post lumpectomy, each effective from July 13, 2009.  As such, the rating period for consideration on appeal is from July 13, 2009.  As noted above, the service-connected scar of the left knee and scar of the left breast, status post lumpectomy are each currently rated as noncompensable under Diagnostic Code 7804.  Under Diagnostic Code7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

Higher schedular ratings are assignable based on the size of the service-connected scar under Diagnostic Codes 7801 (deep and nonlinear), and 7802 (superficial and nonlinear).  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 are evaluated under an appropriate Diagnostic Code under the Schedule for Rating Disabilities.  Diagnostic Code 7805.

In an October 2009 examination, the examiner found the Veteran's scar of the left breast had a maximum width .5 cm and a maximum length of 3 cm.  The October 2009 examiner noted the scar was not painful, had no signs of skin breakdown, was superficial, and had no inflation, edema or keloid formation.  Another October 2009 examination report found the Veteran's scar of the left breast had a maximum width .6 cm and a maximum length of 4 cm.  The October 2009 examiner noted the scar was not painful, had no signs of skin breakdown, was superficial, and had no inflation, edema or keloid formation and had no other disabling effects.  

Pursuant to the April 2015 Board remand, a scars/disbursement disability benefits questionnaire, was obtained in April 2017  The April 2017 examiner noted the existence of three scars of the left knee and one scar of the left breast.  Upon physical examination, the examiner noted all scars were not painful.  All scars were also found to be linear but not tender to palpation or unstable.  The scar of the left breast was measured as .25 cm and the three scars of the left knee were each measured as 1 cm.  The April 2017 examiner found the scars did not result in limitation of function.  Thus, as demonstrated, the scarring in the left knee and left breast are not either of the size and/or severity to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.

Furthermore other Diagnostic Codes do not provide for a compensable evaluation.  Diagnostic Code 7800 provides a compensable rating for one characteristic of disfigurement of the head, face, or neck; however, as the Veteran's scars are located within the knee and breast, Diagnostic Code 7800 is not applicable.  Likewise, the evidence does not demonstrate the Veteran has scars that are deep and nonlinear and affecting at least 6 square inches (39 sq. cm.) in area, thus Diagnostic Code 7801 does not provide for a compensable rating.  The evidence does not demonstrate the Veteran has scars that are superficial, nonlinear, and affecting at least 144 square inches (929 sq. cm.) in area, thus Diagnostic Code 7802 does not provide for a compensable rating.  Finally the evidence does not demonstrate the Veteran has any scar that has disabling effects not considered under Diagnostic Codes 7800-7804, thus Diagnostic Code 7805 is not applicable.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  With respect to the Veteran's scar of the left knee, in September 2014 testimony, the Veteran reported it was keloid but she further testified that it was not painful at all.  With respect to her scar of the left breast, status post lumpectomy, in September 2014, the Veteran testified that at times it was tender, but she further noted that such was like out of sight out of mind, and if she was not messing with it, then she did not know that it was there.  Upon questioning from her representative she agreed that the scar of the left breast was sensitive to touch.  She further testified that she did not experience any pain with the pressure from a bra for the scar of the left breast.  The Veteran's endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  The Veteran has not been shown to have the requisite expertise or knowledge to be deemed competent to identify a specific level of disability of her scar of the left knee and/or scar of the left breast, status post lumpectomy, according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's scar of the left knee and scar of the left breast, status post lumpectomy, have been provided by VA medical professionals who have objectively examined her.  The medical findings directly address the criteria under which her scars are evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and are therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for the disabilities at issue. 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record for her scar of the left knee, or scar of the left breast, status post lumpectomy.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran is not entitled to compensable initial ratings for her scar of the left knee and scar of the left breast, status post lumpectomy.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected scars met or nearly approximated the criteria for a compensable rating.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for the scar of the left knee and scar of the left breast, status post lumpectomy, the doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  


C.  Initial Evaluations for Maxillary Sinusitis

The Veteran contends that higher staged initial ratings are warranted for her maxillary sinusitis.  Service connection has been established for maxillary sinusitis effective from July 13, 2009.  As such, the rating period for consideration on appeal is from July 13, 2009.  As noted above, the service-connected maxillary sinusitis is currently rated noncompensable prior to January 8, 2015, and 10 percent from January 8, 2015, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  Copeland, 27 Vet. App. at 338.

Under Diagnostic Code 6513, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted if the Veteran experiences one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Keeping the foregoing in mind, following a review of the record, the Board finds that compensable evaluation is not warranted for the period prior to January 8, 2015.  In this regard, during a March 2009 fee based examination, dated proximate to the appeal period beginning on July 13, 2009, the Veteran reported that she had not received any treatment; however, the examiner noted the Veterans' sinus x-ray demonstrated sinusitis in the maxillary area.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   Furthermore, the Veteran did not report any incapacitating episodes but she did report experiencing seven non incapacitating episodes per year with headaches.  Notably, she did not report interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, or crusting.  In this regard, in order to satisfy the higher rating criteria, incapacitating episodes of sinusitis are characterized by headaches, pain and purulent discharge or crusting, and only headaches were indicated in the March 2009 examination report.  

Thereafter, an October 2009 examination report, in part, noted a problem of seasonal allergic rhinitis, for which the Veteran has been separately awarded service-connection, and found, in part, the Veteran reported that she often had sinus pressure that waxed and waned; however she denied any allergic symptoms or seasonal allergies, but did report headaches associated with sinus pressure.  The October 2009 examiner found the Veteran had not had any episodes of sinusitis during the past 12 month period and stated her sinus findings upon examination findings were normal.

Additionally, the clinical treatment records throughout the rating period for consideration prior to January 8, 2015 are largely consistent with the findings in the March 2009 and October 2009 examination reports during this appeal period and do not demonstrate additional symptoms associated with the service-connected maxillary sinusitis and applicable to the rating criteria that would warrant a compensable evaluation prior to January 8, 2015.  For example, a December 2009 medical record, noted in part, the Veteran reported no headache, no facial pain and no sinus pain.

Thus, for these reasons, and absent probative evidence that she experiences one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, or other symptoms related to even higher ratings attributable the maxillary sinusitis, the Board finds that a 10 percent rating or higher, is not more nearly approximated at any point during the rating period on appeal prior to January 8, 2015.  Because the preponderance of the evidence is against a compensable initial rating for the maxillary sinusitis prior to January 8, 2015, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, 1 Vet. App. at 58.

Next, for the period from January 8, 2015, the Board finds that the next higher, 30 percent, rating is not warranted under Diagnostic Code 6513, as more than six non-incapacitating episodes, and no incapacitating episodes, were demonstrated. 

The evidence during the relevant period includes a January 8, 2015 sinusitis/rhinitis and other conditions of nose, throat, larynx, and pharynx, disability benefits questionnaire which found, in part, the Veteran's chronic sinusitis was detected only by imaging studies.  The January 2015 examiner further found that the Veteran had episodes of chronic sinusitis, headache, pain and tenderness of affected sinus, and purulent discharge or crusting, and noted that the Veteran had four non incapacitating episodes in the past 12 months characterized by these symptoms.  However, the January 2015 examiner did not endorse incapacitating episodes of sinusitis requiring prolonged antibiotics treatment in the past 12 months and indicated the Veteran had not had sinus surgery as required for the higher evaluations.  

Thereafter, a September 2016 sinusitis/rhinitis and other conditions of nose, throat, larynx, and pharynx, disability benefits questionnaire only endorsed a diagnosis of allergic rhinitis and not chronic sinusitis.  

There are also copious treatment records throughout the rating period from January 8, 2015.  They are largely consistent with the findings in January 2015 disability benefits questionnaire during this appeal period and do not demonstrate additional symptoms, associated with the service-connected maxillary sinusitis and applicable to the rating criteria that would warrant compensable evaluation from January 8, 2015.  For example, January 2015 and February 2015 medical records noted, in part, a diagnosis of sinusitis, acute.  A May 2015 medical record documented in part, a complaint of nasal congestion, postnasal drip and cough with small amount of clear to thick sputum past few days after comping back from Hawaii and provided a prescription for allergic rhinitis.  Similarly, a November 2016 medical record documented, in part, the Veteran had a recurrence of intermittent nasal congestion, runny nose, postnasal drip, and dry cough.

For these reasons, even contemplating the Veteran's subjective complaints, the Board finds that the criteria for a staged initial rating in excess of 10 percent for maxillary sinusitis have not been met or more closely approximated at any point during the rating period from January 8, 2015.  Because the preponderance of the evidence is against a staged initial rating in excess of 10 percent for maxillary sinusitis from January 8, 2015, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, 1 Vet. App. at 55.

The Board acknowledges the Veteran's assertions that her maxillary sinusitis is more severe than evaluated, to include in her September 2014 testimony, in which she, in part, testified that she had symptoms of nasal congestion and a need to blow her nose.  These endorsements are admissible and have been taken into consideration.  See Layno, 6 Vet. App. at 469.  However, the Veteran has not been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability related to her maxillary sinusitis or to attribute such symptoms to her maxillary sinusitis.  Such competent evidence concerning the nature and extent of the Veteran's maxillary sinusitis has been provided by VA medical professionals who have objectively examined her.  The medical findings directly address the criteria under which her maxillary sinusitis is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints related to her maxillary sinusitis.  

In sum, the preponderance of the evidence is against the assignment of higher staged initial ratings at any point during the rating period on appeal.  38 C.F.R. § 4.114, Diagnostic Code 7339.  Accordingly, entitlement to higher staged initial evaluations for maxillary sinusitis, rated as noncompensable prior to January 8, 2015, and 10 percent from January 8, 2015, are denied.  

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to her maxillary sinusitis appeal.  See Doucette, supra.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disability, currently diagnosed as hyperkeratosis, is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a compensable initial rating for scar of the left breast, status post lumpectomy, is denied.

Entitlement to a compensable initial rating for scar of the left knee is denied.

Entitlement to higher staged initial evaluations for maxillary sinusitis, rated noncompensable prior to January 8, 2015, and 10 percent from January 8, 2015, are denied.



REMAND

While the Board regrets the delay, additional development is needed with respect to the Veteran's remaining claims.

Initially, the Board notes a February 2017 rating decision reduced the rating for seasonal allergic rhinitis from 30 percent to noncompensable, effective May 1, 2017.  In March 2017, the Veteran submitted a timely notice of disagreement (NOD) with respect to this reduction.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect whether a reduction of the rating for seasonal allergic rhinitis from 30 percent to noncompensable, effective May 1, 2017, was proper.

Additionally, the April 2015 Board remand directed, in pertinent part, that the Veteran be afforded examinations for her service-connected right chondromalacia patella, status post stress fracture of the left proximal tibia and fibula, status post stress fracture of the right proximal fibula, right leg length discrepancy and lumbar strain.  

However, the Board finds the resulting disability benefits questionnaires are inadequate.  Specifically, an April 2017 knee and lower leg conditions disability benefits questionnaire and a back conditions disability benefits questionnaire, each found, as to the Veteran's right chondromalacia patella and lumbar strain respectively, as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, such could not be determined without mere speculation as there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  However, the April 2017 examiner did not attempt to identify the level of functional loss due to repetitive movements after having considered all procurable and assembled medical evidence, to include eliciting relevant information from the Veteran as to the repetitive movements.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Furthermore, the April 2017 knee and lower leg conditions disability benefits questionnaire, with respect the Veteran's service-connected status post stress fracture of the left proximal tibia and fibula and status post stress fracture of the right proximal fibula found the Veteran was unable to fully flex the bilateral knee without inducing pain but did not address the criteria for the applicable Diagnostic Code 5262, which rates the disability based on malunion of the tibia and fibula with differing knee and ankle impacts or nonunion of the tibia and fibula, with loose motion, requiring a brace.  The April 2017 examiner also did not address the criteria for Diagnostic Code 5275, which rates the disability based on measurements from anterior superior spine of the ilium to the internal malleolus of the tibia as relevant to the Veteran's service connected right leg length discrepancy.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received treatment from the Washington DC VA Medical Center (VAMC), in August 2017.  Thus, on remand, updated VA treatment records from the Washington DC VAMC, from August 2017, should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in March 2017, as to the rating decision in February 2017, which reduced the rating for seasonal allergic rhinitis from 30 percent to noncompensable, effective May 1, 2017, was proper.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should this issue be forwarded to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records, since August 2017, from the Washington DC VAMC, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of her service-connected right chondromalacia patella, status post stress fracture of the left proximal tibia and fibula, status post stress fracture of the right proximal fibula, right leg length discrepancy and lumbar strain.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

All ranges of motion involving the lumbosacral spine, left knee and right knee, should be tested, and the examiner should note if repeated range-of-motion testing results in additional limitation of motion, or additional functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected lumbar strain, and/or left knee and right knee disabilities, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so, to include eliciting information from the record and/or the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups of the lumbar strain, and left knee and right knee disabilities.  Additionally, any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner

Additionally, the examiner should test the range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbosacral spine, left knee and right knee.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.  

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's service-connected lumbar strain, left knee and right knee disabilities, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should determine the current manifestations and severity of the Veteran's service-connected status post stress fracture of the left proximal tibia and fibula, status post stress fracture of the right proximal fibula, and right leg length discrepancy in the context of the rating criteria, to include measurement of the shortening of the right lower extremity as relevant to Diagnostic Code 5275 and characterization of each lower extremity with respect to malunion of the tibia and fibula with slight knee or ankle disability, malunion of the tibia and fibula with moderate knee or ankle disability, malunion of the tibia and fibula with marked knee or ankle disability, and nonunion of the tibia and fibula, with loose motion, requiring a brace as relevant to Diagnostic Code 5262.

The examiner must provide a complete rationale for each opinion expressed.

4.  The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

5. Finally, and after undertaking any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


